DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/08/2022. Claims 2-4 and 12-14 were canceled before. Claims 1, 5-11, and 15-24 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argues, pages 11-12 of the remarks, “[in] contrast to amended claim 1, Ji specifically teaches a mechanism of first testing conditions for obtaining a snapshot and subsequently performing a snapshot of a corresponding volume only if the conditions are met. This is illustrated in FIG. 6 of Ji which shows a ‘prepare snapshot’ phase where a plurality of devices (volumes) are sent a prepare snapshot command. In response to the prepare snapshot command, a table is created for each of a particular one of the devices (102) only if certain conditions are met. This is described, for example, in paragraphs [0047] and [0048] of Ji”.
The Examiner respectfully disagrees. FIG. 6 of Ji illustrates a “prepare snapshot” phase of snapshot creation, paragraph [0046]. “If the system 100 stores multiple volumes, all of the volumes may be snapshot simultaneously or they may be snapshot at different times.” Paragraph [0050]. Thus, using the method described in relation to FIG. 6, one or more snapshots (e.g., a first set of snapshots and a second set of snapshots as required by the amended independent claims) of all volumes may be created simultaneously or at different times. In paragraphs [0047]-[0048], Ji describes that if two conditions are met, then a “prepare snapshot” phase is completed. The first condition being that the device (or volume) 102 is not in the process of creating a more recent snapshot; and the second condition being there be no pending write operation since the creation of the last snapshot, paragraph [0047]. Note that if the first condition is not met, then the system 100 is already in the process of creating another snapshot of all volumes which meets the claim requirement of creating a second set of snapshots of all volumes. With respect to the second condition not being met, it is noted with emphasis that the snapshot creation process still proceeds (meeting the claim requirement of creating a second set of snapshots) even if there is a pending write, paragraph [0049]. In other words, “there is no need to suspend data operations that occur during the snapshot process.” Paragraph [0049] (emphasis added). Any write operation with a timestamp (ORDTS) older than timestamp NEWSNAPTS received before the start of the snapshot operation results in updates to an old map 606. Any write operation with a timestamp (ORDTS) newer than the timestamp NEWSNAPTS results in updates to a tentative map 604 (FIG. 6), paragraph [0049]. If the system 100 stores multiple volumes, all of the volumes may be snapshot simultaneously or they may be snapshot at different times, paragraph [0050].
Based on paragraphs [0049]-[0050] of Ji, it is clear that snapshots of all volumes is generated regardless of a pending write operation. This meets the amended claim requirement “after obtaining the first set of snapshots and the second set of snapshots for all the volumes of the group of volumes” required by amended independent claim 1 and similarly required by amended independent claims 11 and 21.
Furthermore, note that snapshots are deleted. The snapshot name 608 and the tentative map 604 may then be deleted, para 0054. FIG. 9 is a timing diagram for deletion of a snapshot, see paras [0056]-[0060].
Even assuming, arguendo, the second set of snapshots is not created by Ji in response to the second condition not being met which the Examiner does not concede (note that the creation of the second set of snapshots is described in paras 0049-0050) but presents only as a scenario for the sake of argument. In other words, the second condition is not met because there is a more recent write operation since the creation of the last snapshot, see paragraph [0047]. In response to the second condition not being met, a device 102 sends a negative response (“NOK” in FIG. 6) to a coordinator 602. Thus, in this argumentative scenario, the second set of snapshots is not created in Ji. 
Continuing with this argumentative scenario, note that the claim requires in part “if there are any specific write operations, deleting the second set of snapshots after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes”. Ji clearly meets the claim requirement of obtaining the first set of snapshots. Deleting the second set of snapshots in response to a pending write operation after creating the second set of snapshots as in the claim is equivalent to Ji not creating the second set of snapshots in response to determining that a pending write operation is present. The 35 U.S.C. 103 states in part that “if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious… to a person having ordinary skill in the art”. In the claimed invention, in response to the presence of a pending write, the second set of snapshots is deleted after creating the second the second set of snapshots. In Ji and in this argumentative scenario, in response to a pending write, the second set of snapshots is not created. The differences are obvious to those of ordinary skill in the art. 
In view of the foregoing remarks, independent claims 1, 11, and 21 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-11, 15-16, 19-20, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. US 2014/0372394 (“Frankel”) in view of Ji US 2006/0155946 (“Ji”).
As per independent claim 1, Frankel teaches A method of obtaining a consistent set of snapshots of a group of storage volumes (A method is provided for generating transaction aware snapshots for a consistency group that includes at least one logical volume, para 0015. The snapshot may be of a logical volume or of a consistency group of multiple logical volumes, para 0105), comprising: 
obtaining a first set of snapshots for all the volumes of the group of volumes following any suspension of writes to at least some of the volumes in a previous iteration (An application may block new transactions from a user before a snapshot is taken, para 0012. The snapshot may be of a logical volume or of a consistency group of multiple logical volumes, para 0105), each of the snapshots of the first set of snapshots being for one of the volumes of the group of volumes (The snapshot may be of a logical volume or of a consistency group of multiple logical volumes, para 0105);
resuming write operations to all of the volumes of the group of volumes following obtaining the first set of snapshots (Preventing of blocking may include preventing blocking of write requests of transactions aimed to a consistency group and started after a certain point in time, para 0078 and FIG. 3);
following resuming write operations, obtaining a plurality of snapshots for all of the volumes of the group of volumes while write operations to the volumes of the group of volumes are resumed (A snapshot (such as SN(n+1) of FIG. 3) is taken without delay (according to the snapshot schedule) and without blocking write requests directed to the logical volume being snapshot, para 0077 and FIG. 3. The snapshot may be of a logical volume or of a consistency group of multiple logical volumes, para 0105), the plurality of snapshots corresponding to a second set of snapshots different from the first set of snapshots (The first set of snapshots is taken while transactions were blocked and the second set snapshots were taken without delay (no blocking). Hence, the two sets of snapshots are different), each of the snapshots of the second set of snapshots being for one of the volumes of the group of volumes (The snapshot may be of a logical volume or of a consistency group of multiple logical volumes, para 0105).
Furthermore, Frankel teaches that at the time the snapshot SN(n+1) is created, a check is made to determine whether there are any incomplete transactions (writes) correlated with a previous version SN(n), paras 0105-0106. As long as at least one incomplete transaction (write) is correlated with the previous snapshot version SN(n), the new snapshot SN(n+1) is inconsistent and therefore it is hidden from the user and is inaccessible to third parties such as the application or the end-user, para 0107. Thus, Frankel hides an inconsistent snapshot but does not delete it. 
Hence, Frankel discloses all of the claimed limitations from above but does not explicitly teach “determining if there are any specific write operations to at least one volume of the group of volumes for the second set of snapshots that occurred after obtaining a first one of the second set of snapshots and before obtaining a last of the second set of snapshots by determining, after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes, if any writes occurred to any data corresponding to the first set of snapshots” and correspondingly “if there are any specific write operations, deleting the second set of snapshots after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes” and correspondingly “if there are no specific write operations, designating the second set of snapshots as the consistent set of snapshots and deleting the first set of snapshots”.
However, in an analogous art in the same field of endeavor, Ji teaches determining if there are any specific write operations to at least one volume of the group of volumes for the second set of snapshots that occurred after obtaining a first one of the second set of snapshots and before obtaining a last of the second set of snapshots by determining, after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes, if any writes occurred to any data corresponding to the first set of snapshots (FIG. 6 illustrates a “prepare snapshot” phase of snapshot creation, paragraph [0046]. “If the system 100 stores multiple volumes, all of the volumes may be snapshot simultaneously or they may be snapshot at different times.” Paragraph [0050]. Thus, using the method described in relation to FIG. 6, one or more snapshots (e.g., a first set of snapshots and a second set of snapshots as required by the amended independent claims) of all volumes may be created simultaneously or at different times. In paragraphs [0047]-[0048], Ji describes that if two conditions are met, then a “prepare snapshot” phase is completed. The first condition being that the device (or volume) 102 is not in the process of creating a more recent snapshot; and the second condition being there be no pending write operation since the creation of the last snapshot, paragraph [0047]. Note that if the first condition is not met, then the system 100 is already in the process of creating another snapshot of all volumes which meets the claim requirement of creating a second set of snapshots of all volumes. With respect to the second condition not being met, it is noted with emphasis that the snapshot creation process still proceeds (meeting the claim requirement of creating a second set of snapshots) even if there is a pending write, paragraph [0049]. In other words, “there is no need to suspend data operations that occur during the snapshot process.” Paragraph [0049] (emphasis added). Any write operation with a timestamp (ORDTS) older than timestamp NEWSNAPTS received before the start of the snapshot operation results in updates to an old map 606. Any write operation with a timestamp (ORDTS) newer than the timestamp NEWSNAPTS results in updates to a tentative map 604 (FIG. 6), paragraph [0049]. If the system 100 stores multiple volumes, all of the volumes may be snapshot simultaneously or they may be snapshot at different times, paragraph [0050]);
if there are any specific write operations, deleting the second set of snapshots after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes (With respect to the second condition not being met (i.e., there is a pending write), it is noted with emphasis that the snapshot creation process still proceeds even if there is a pending write, paragraph [0049]. In other words, “there is no need to suspend data operations that occur during the snapshot process.” Paragraph [0049] (emphasis added). Any write operation with a timestamp (ORDTS) older than timestamp NEWSNAPTS received before the start of the snapshot operation results in updates to an old map 606. Any write operation with a timestamp (ORDTS) newer than the timestamp NEWSNAPTS results in updates to a tentative map 604 (FIG. 6), paragraph [0049]. If the system 100 stores multiple volumes, all of the volumes may be snapshot simultaneously or they may be snapshot at different times, paragraph [0050]. The snapshot name may then be deleted in response, para 0054 and FIG. 6);
if there are no specific write operations (If both of the above two described conditions are true, the device sends an affirmative response (“OK” in FIGS. 5 and 6) to the coordinator 602. The snapshot preparation is completed thus far, para 0048 and FIG. 6. FIG. 7 illustrates a second “commit” phase of snapshot creation. The snapshot is prevented from being altered by any new writes to the volume, para 0052 and FIG. 7), designating the second set of snapshots as the consistent set of snapshots (FIG. 7 illustrates a second “commit” phase of snapshot creation. The snapshot is prevented from being altered by any new writes to the volume, para 0052 and FIG. 7. The snapshot with timestamp NEWSNAPTS received from the coordinator 602 is the consistent snapshot since new writes to the volume are prevented and new writes are instead directed to a current map 604’, para 0052 and FIG. 7) and deleting the first set of snapshots (A snapshot may be deleted when it is no longer needed, para 0056. Since a consistent snapshot has been committed, para 0052 and FIGS. 6 and 7, any previous snapshot would no longer be needed and may be deleted).
Given the teaching of Ji, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Frankel with “determining if there are any specific write operations to at least one volume of the group of volumes for the second set of snapshots that occurred after obtaining a first one of the second set of snapshots and before obtaining a last of the second set of snapshots by determining, after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes, if any writes occurred to any data corresponding to the first set of snapshots” and correspondingly “if there are any specific write operations, deleting the second set of snapshots after obtaining the first set of snapshots and the second set of snapshots for all of the volumes of the group of volumes” and correspondingly “if there are no specific write operations, designating the second set of snapshots as the consistent set of snapshots and deleting the first set of snapshots”. The motivation would be that the present invention provides improved techniques for taking snapshots in distributed systems, para 0004 of Ji.
As per dependent claim 5, Frankel in combination with Ji discloses the method of claim 1. The combination of Frankel and Ji teaches further comprising: after deleting the second set of snapshots, suspending write operations to a subset of the volumes corresponding to the specific write operations (If a device is not capable of executing the prepare snapshot command, the device sends a negative response ("NOK" in FIG. 6) to the coordinator 602 which indicates that the above described two conditions are not met, para 0048. If the coordinator 602 does not receive affirmative reply in the first phase, it sends an “abort snapshot” command to the devices 102 in a second phase. The snapshot name may then be deleted in response, para 0054 and FIG. 6 of Ji. An application may block new transactions from a user before a snapshot is taken, para 0012 of Frankel).
The same motivation that was utilized for combining Frankel and Ji as set forth in claim 1 is equally applicable to claim 5. 
As per dependent claim 6, Frankel in combination with Ji discloses the method of claim 1. Frankel teaches further comprising: repeatedly obtaining the plurality of snapshots for the second set of snapshots and determining if there are specific write operation until either a particular condition is met or there are no specific write operations determined (Snapshots SN(1), SN(2), …, SN(n) are taken at points of time T(1), T(2), …, T(n), para 0004. Based on paragraph [0107], if there are no writes correlated with a previous snapshot, then a current snapshot is not hidden from the user and is accessible to third parties, para 0107).
As per dependent claim 9, Frankel in combination with Ji discloses the method of claim 6. Frankel teaches further comprising: periodically suspending writes to all of the volumes of the group of volumes in response to there being the specific write operations to at least one volume of the group of volumes that occurred after obtaining a first one of the snapshots and before obtaining a last of the snapshots (One known solution is called "Block and Drain", where the application blocks new transactions from users before a snapshot is taken, drains all pending writes, and when all pending writes are completed, a snapshot is taken (SN(n+1) taken at T'(n+1) 20' after being delayed by delay 50) and the blocking of new writes is removed, para 0012).
As per dependent claim 10, Frankel in combination with Ji discloses the method of claim 9. Frankel teaches further comprising: obtaining the plurality of snapshots after suspending writes to all volumes (One known solution is called "Block and Drain", where the application blocks new transactions from users before a snapshot is taken, drains all pending writes, and when all pending writes are completed, a snapshot is taken (SN(n+1) taken at T'(n+1) 20' after being delayed by delay 50) and the blocking of new writes is removed, para 0012).
As per claims 11, 15-16, and 19-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 5-6, and 9-10. For computer program product on a non-transitory computer readable medium, see para 0028 of Frankel.
As per independent claim 21-22, this claim is rejected based on arguments provided above for similar rejected independent claim 1 and 6. For a system see para 0041 of Frankel.
Claims 7-8, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Ji and in further view of LeCrone et al. 9,665,307 (“LeCrone”).
As per dependent claim 7, Frankel in combination with Ji discloses the method of claim 6. Frankel and Ji may not explicitly disclose, but in an analogous art in the same field of endeavor, LeCrone teaches wherein the particular condition is one of: exceeding a predetermined number of iterations or exceeding a predetermined time limit (An interval is controlled between times when each of the plurality of point-in-time versions is stored, col 2 lines 61-63).
Given the teaching of LeCrone, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Frankel and Ji with “wherein the particular condition is one of: exceeding a predetermined number of iterations or exceeding a predetermined time limit”. The motivation would be that the method and apparatus provide data protection techniques that efficiently facilitate creating, managing, operating and monitoring of data backup and recovery for continuous data protection, col 2 lines 50-54 of LeCrone.
As per dependent claim 8, Frankel in combination with Ji and LeCrone discloses the method of claim 7. Frankel teaches writes are suspended to all of the volumes of the group of volumes prior to obtaining another plurality of snapshots (One known solution is called "Block and Drain", where the application blocks new transactions from users before a snapshot is taken, drains all pending writes, and when all pending writes are completed, a snapshot is taken (SN(n+1) taken at T'(n+1) 20' after being delayed by delay 50) and the blocking of new writes is removed, para 0012).
Frankel and Ji may not explicitly disclose, but LeCrone teaches wherein in response to meeting the particular condition (An interval is controlled between times when each of the plurality of point-in-time versions is stored, col 2 lines 61-63).
The same motivation that was utilized for combining Frankel and LeCrone as set forth in claim 7 is equally applicable to claim 8.
 As per dependent claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 7-8.
As per dependent claims 23-24, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 7-8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132